DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the correspondence for this application has changed within AU1649.

Response to Amendment

	Claims 1 and 51 have been amended as requested in the amendment filed on October 28, 2021. Following the amendment, claims 1-13, 15, 17-19,  22, 26-39, and 51 are pending in the instant application, and are under examination in the instant office action.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-13, 15, 17-19, 22, 26-39 & 51 stand as rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, new matter.
On page 8 of Remarks filed October 28, 2021, Applicant traverses the rejection on the grounds that page 49, lines 8-18, of the specification provide support for the recited “from about 5 µM to about 100 µM…”.
This is not persuasive.  That citation recites: “from about 1 µM to 100 µM, from about 1 µM to 20 µM, from about 1 µM to 15 µM, from about 1 µM to 10 µM, from about 1 µM to 5 
The courts have held that specific values falling within a range may not support another specific value within the range. The claims at issue in The General Hospital Corp. v. Sienna Biopharmaceuticals, Inc. (No. 2017-1012; May 4, 2018) were directed to a composition comprising nanoparticles at “a concentration of about 6.6 × 10^11 particles per ml.” The written description issue arose in the context of an interference. The Federal Circuit upheld the PTAB decision, noted that the application “broadly discloses that ‘the composition comprises plasmonic particles that have an optical density of at least about 1 O.D.” and disclosed specific compositions having specific optical densities corresponding to “4.10 × 10^11, 4.46 × 10^11, 7.77 × 10^11, 8.44 × 10^11, 9.31 × 10*11, 22 × 10^11, and 24 × 10^11 particles per ml.” The Federal Circuit found no error in the PTAB decision that the claims lacked written description support, because the disclosure did not recite the discrete values, within the disclosed range, which were the claimed value. Also, in the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%."  A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit. MPEP 2163 I.B.  Such is the case here, where the disclosure only recites “to 100 µM” and the claim recites “to about 100 µM” which has no upper limit.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As currently amended, Claims 1-13, 15, 17-19,  22, 26-39, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Menendez et al., Nature Protocols, Vol.8 No.1.: 203-212, 2013, as evidenced by Sato et al., Nature Medicine, Vol.10, No, 1:55-63, 2004; and taken in view of Yan et al., Developmental Dynamics, 213:370-385, 1998.
The claims are directed to an in vitro method for inducing differentiation of stem cells to vagal neural crest lineage cells, comprising contacting stem cells with at least one inhibitor of TGFβ/Activin-Nodal signaling and at least one activator of Wnt signaling, and further contacting said cells with at least one molecule that induces vagal neural crest patterning in a concentration of from about 5 M to about 100 µM for at least about 2 days to produce a population of differentiated cells that express at least one enteric neural crest lineage marker selected from the 
The Menendez et al. reference discloses differentiation of human pluripotent stem cells (hPSCs) to neural crest stem cells comprising contacting the hPSCs with a chemically defined medium using small molecule inhibitors of TGF-β signaling and glycogen synthase kinase 3 (Gsk3) activity (pg. 203 second to last sentence), which produces “high enrichment (typically >90%) in a single-step method” (pg. 204, line 6). Specifically, the reference uses “medium without activin A and add GSK3 inhibitor IX (BIO) (2–4 µM) and SB431542 (20 µM)”.  The instant specification teaches SB431542 is a TGF-β/Activin-Nodal inhibitor (pg. 5, lines 7-9).  It was well-established in the art prior to filing that GSK3 inhibitors are Wnt activators, as evidenced by Sato et al., 2003, which discloses “Wnt pathway activation by 6-bromoindirubin-3′-oxime (BIO), a specific pharmacological inhibitor of glycogen synthase kinase-3 (GSK-3)” (Title and Abstract). Menendez and colleagues disclose further differentiation of neural crest cells to peripheral neurons in a medium comprising BDNF, NGF, GDNF, NT3, ascorbic acid and cAMP (pg. 206, “Peripheral neuron medium” and pg. 210, step 44(B)).
The only elements the Menendez reference is silent on are: at least one molecule that induces vagal neural crest patterning; and expression of at least one enteric neural crest lineage marker selected from the group consisting of HOXB2, HOXB3, HOXB4, and HOXB5.
The Yan et al. reference remedies these deficiencies.  It was well-established at filing that from the rhombomeres that form during embryogenesis, neural crest cells migrate to give rise to peripheral neurons.  Yan et al. teach HOXB2 is normally expressed in neural crest cells derived from Rhombomeres 4 and 6, which give rise to the second and third pharyngeal arches (pg. 376, first paragraph).  These cells are equivalent to the subpopulations of vagal neural crest cells that 
Given that the nature of the invention is directed to in vitro cell culture, given the guidance in the literature a person having ordinary skill in the art would have been able to utilize the retinoic acid, as taught by Yan, in the “Peripheral neuron medium” of Menendez, to yield HOXB2+ vagal neural crest cells with a reasonable expectation of success.  Motivation to combine is explicit in the Yan reference wherein it teaches this developmental pathway is highly conserved. Since the level of skill in the art is high, adding retinoic acid to the culture medium could be performed through routine experimentation.  No undue further experimentation would have been necessary.
Therefore the invention is obvious in view of combining prior art elements according to known method to yield predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





 /KIMBERLY BALLARD/ Primary Examiner, Art Unit 1649